Title: From George Washington Adams to Louisa Catherine Johnson Adams, 30 April 1824
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					My dear Mother.
					Boston 30th. April 1824.
				
				By Marys last letter I am told that you are still suffering from illness and Harriet Welsh understood from Mr Smith in New York that St Anthony had tormented you more than usually for some time. This disorder seems to have become very prevalent in this country and Mrs Welsh suffers so much  from it that she is compelled to remain constantly at home. Grandfather had it pretty severely last November but has not since been troubled with it. I saw him last Tuesday and he was then apparently better than he has been since you left him: indeed the winter has been comfortable for him and he will probably enjoy himself as much as his advanced age will allow till the hot weather comes on and then I fear much for his health. He rides out in good weather from five to seven and sometimes even eight miles but this was at first too much immediately after the total confinement of the winter. Uncle Thomas family are well and Elizabeth continues to grow fat. This is one of the loveliest days that I ever knew in Boston and the rain has been so plentiful that the Spring is very forward with us. Our comfortless East winds destroy much of the pleasure of the Northern Spring but bating them it is a very agreeable season. Improvement is hard at work and has made such havoc that there is hardly a street in town in which the hammer is silent. The new houses are handsome and probably built upon a better scale than their predecessors but one can scarcely conceive the march of population to equal that of improvement and if it does not there will be reason to expect a fall of rents. It makes work for working people however, and their work is well paid for which is a considerable advantage to a nation.This day has give a specimen of the Rapidity with which they print in this country. Mr Websters Speech on the Tariff Bill in the pamphlet form arrived here from Washington yesterday morning and in less than twenty four hours these forty seven pages were neatly reprinted here and for sale today at noon. He seems to have taken Mr Clays speech to pieces handsomely and to have gone deeply into the subject. The majority in Boston are much opposed to the bill although a certain portion of our community desires its passage. Congress seems likely to adjourn in a storm for the late news is of a threatening character and the result of their doings will be anxiously watched throughout the country. Politics afford much matter for reflection of a very mingled character. Public life seems like the Ocean in which a constant succession of waves break over each other and whelm every thing that obstructs their path. Men are roused to strong feeling by one thing to day and tomorrow something else turns up to efface the feelings which yesterday produced. Our elections for the house are approaching and will probably occasion much warmth. The closing struggle for the year will settle the points yet disputed by the parties and prove the truth of old predictions. There are many topics of public conversation and many subjects of considerable interest have arisen to agitate the public mind all of them relating to the present session of Congress. Mr Edwards now forms the most prominent object but some are waiting to hear more about Senator Lowrie and General Jacksons famous letter. Mr Giles is blazing away in Virginia and General Hall here, while the whole public is convulsed by the Presidential question and every motion of the nation seems intended to bear upon that. Mr Burke wisely said “What shadows we are and what shadows we pursue.” With all affection your son
				
					George Washington Adams
				
				
			